Heblihy, P. J. (dissenting).
I disagree with the conclusion of the majority that the claimant is entitled to receive consequential damage for both a loss of enhancement value and an additional sum of money per acre for the loss of privacy and seclusion as to parcel A. A casual reading of the majority opinion as to those items amply discloses that the items are a duplication of each other. The enhanced residential value which arose out of the proximity of parcel A to the golf course was nothing more than the exclusivity and privacy that the superhighway has effectively destroyed. It should be noted that the enhancement by proximity of parcel A to the golf course does not include any proposed freedom of access by potential residents thereon to the golf facilities. If the State had solely appropriated a permanent easement without any construction or reconstruction to be done in the taking, there would have been no loss of the enhancement as established by the facts in this case. The loss ©f enhanced value arises solely from the construction of the superhighway and under such circumstances the further allowance of $1,000 per acre awarded as consequential damage for the inherent nuisance of a superhighway in close proximity to residential property is duplication as a matter of law and the award should be reduced by the sum of $43,292 as consequential damage assigned to the highway itself.
The case of Dennison v. State of New York (28 A D 2d 28, affd. 22 N Y 2d 409) involved the question of whether or not the consequential damages allowed therein were based upon noise. The net result of that case appears to be that landowners of residential property are entitled to receive the reasonable and established difference between the before market value of their premises and the after market value. In Dennison there was involved a parcel of property improved with a residence and considerable landscaping which conformed the entire premises to its rural and secluded setting prior to the advent of the highway. While the Dennison property was residential in value both before and after the taking, the property had a particular enhanced value arising from the improvements thereon as a secluded estate, which particular value was destroyed or seriously lessened by the highway. In Dennison the landowner *84was compensated for the loss of the enhanced value. In any event, in Dennison the courts were concerned with real property upon which there were substantial improvements and it would appear that Dennison is of little value as a precedent in regard to vacant, unimproved, raw acreage having a highest and best use for residential purposes. In the present case the award as modified proposes to doubly compensate the landowner for the loss of enhanced value.
I agree with the majority that the court exceeded the range of the testimony as to consequential damages for parcel C.
The trial court’s award of $77,060 as consequential damages to parcel A should be reduced by the sum of $43,292 and the award of $10,000 as consequential damages to parcel O by the sum of $4,220, and the judgment and award modified to the sum of $152,008, and, as so modified, affirmed.
Reynolds and Staley, Jr., JJ., concur with Greenblott, J.; Heelihy, P. J., dissents and votes to modify by reducing the award to $152,008, with interest, and, as so modified, affirm, in opinion in which Sweeney, J., concurs.
Judgment modified, on the law and the facts, by reducing the award to $180,050, as computed above, together with appropriate interest, and, as so modified, affirmed, without costs.